Citation Nr: 0312237	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  93-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with spondylolisthesis of L5, currently evaluated as 40 
percent disabling.   

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and M. G.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1947 to September 
1953 and from February 1954 to August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

By decision in September 1995 the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By order in April 1997 the Court granted a joint motion 
vacating and remanding the Board's decision.  The Board 
remanded the appeal in October 1997.  

A June 1998 RO decision granted a 30 percent evaluation for 
the veteran's service-connected anxiety reaction with post-
traumatic stress disorder.  A June 2000 Board decision denied 
an evaluation greater than 30 percent for the anxiety 
reaction with post-traumatic stress disorder and remanded the  
remaining issues for additional development.  

The veteran appealed an August 2002 RO decision denying 
service connection for various issues.  A statement of the 
case was issued in March 2003 and a supplemental statement of 
the case was issued later that month.  Both of these 
documents informed the veteran that he still must submit a 
substantive appeal to perfect his appeal with respect to 
these issues.  The record does not indicate that the veteran 
has submitted a substantive appeal addressing the issues in 
the March 2003 statement of the case and supplemental 
statement of the case.  Therefore, the Board will not 
consider these issues at this time.  

In a written communication, dated March 31, 2003, and 
received in April 2003, the veteran requests a personal 
hearing before the Board.  The veteran was afforded a 
personal hearing before the Board on September 13, 1993, that 
addressed the issues currently before the Board.  Regulations 
reflect that a veteran is only entitled to a single hearing.  
38 C.F.R. § 20.700(a) (2003).


REMAND

The Board's October 1997 remand requested the examiner to 
differentiate between symptoms that were related to the 
veteran's service connected back disability and symptoms that 
were not.  The February 2002 VA examination report does not 
reflect that this was accomplished.  See Stegall v. West, 11 
Vet. App. 268 (1999).

Effective in September 23, 2003 the rating criteria for 
evaluating spinal disabilities under 38 C.F.R. Part 4, 
Diagnostic Code 5293 (2002), were changed.  67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  When there is a change in 
relevant regulations, the veteran's claim must be considered 
under both the old and new regulations, and evaluated under 
whichever is more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, evaluation under 
the new regulations may not occur prior to the effective date 
of those regulations.  38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2002).  The record does not indicate that the veteran 
has been provided with the new diagnostic criteria or that 
his service-connected low back disability has been evaluated 
under the new diagnostic criteria.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his service-
connected lumbosacral strain with 
spondylolisthesis of L5.  All indicated 
tests and studies should be performed, 
and all findings reported in detail.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to identify all symptoms that 
are related to the veteran's service-
connected spondylolisthesis of L5.  The 
examiner is also requested to comment 
upon whether or not there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service-connected back 
disorder, and if such overlap exists, the 
degree to which the nonservice-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected back disorder.  If the 
functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiner should so 
indicate.  The examiner is requested to 
offer an opinion as to the effect the 
symptoms that are associated with the 
veteran's service-connected low back 
disability have on his ability to obtain 
and retain substantially gainful 
employment.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002). 

3.  Then the RO should readjudicate the 
issues on appeal with any appropriate 
consideration of amendments to Diagnostic 
Code 5293.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, that 
includes the amended rating criteria for 
Diagnostic Code 5293, and afforded the 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




